Citation Nr: 1817948	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-24 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to January 1967.  The Veteran died in February 2011.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This appeal was previously remanded in November 2016 and is now ready for adjudication.

In February 2018, the Board received a motion to advance the appeal on the docket due to financial hardship.  Good cause having been shown, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in February 2011 and the primary cause of death was cardiac arrest, due to or a complication of hypotension, due to or a complication of sepsis, due to or a complication of intestinal ischemia, all of which were the resulting complications of stage IV-B colorectal carcinoma; a significant condition that contributed to his death is chronic obstructive pulmonary disease (COPD).

2.  At the time of his death, the Veteran was service-connected for coronary artery disease with history of myocardial infarction; however, it did not cause or contribute substantially or materially to his death.

3.  The Veteran's COPD, esophageal stricture, hiatal hernia, benign prostatic hypertrophy, spinal neuropathy, and stage IV-B colorectal carcinoma were not shown in service or many years after service; and, the preponderance of the evidence fails to establish that it is related to service.

4.  The Veteran's service connected ischemic heart disease was not a attributing cause of death, nor did it cause debilitation such that he was materially less capable of resisting the disease primarily causing death. 


CONCLUSION OF LAW

The cause of the Veteran's death is not attributable to a disability incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1310 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id. 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.304.


Whether the Causes of Death Should be Service-Connected

The Board first considers whether any of the causes of death listed in the Veteran's death certificate or otherwise raised by the record, should have been service connected.  On his February 2011 death certificate, the Veteran's immediate cause of death was cardiac arrest, due to or a complication of hypotension, due to or a complication of sepsis, due to or a complication of intestinal ischemia.  A significant condition that contributed to his death is COPD.  Additionally, a death report released by the hospital at which the Veteran was treated noted that the diagnoses at the time of death include end-stage COPD, esophageal stricture, hiatal hernia, benign prostatic hypertrophy, and spinal neuropathy.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  Nevertheless, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Based on the evidence of record, service connection is not warranted for any disorder listed on the Veteran's death certificate or hospital report.  Specifically, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to the disorders while in service.  Significantly, the Veteran's separation physical examination in July 1966 fails to document any complaints of or observed symptoms related to the disorders.  

Moreover, the post-service evidence does not reflect symptoms related to the disorders for many years after the Veteran left active duty service.  The Board also notes that with regards to the Veteran's spinal neuropathy, the Veteran's post-service treatment records clearly indicate that he sustained a severe injury in an August 1986 motorcycle accident that resulted in persistent left-side paresthesias.  There is no indication of spinal neuropathy before that time period.  As a result of the Veteran's death, there is also no testimony provided by him that would serve to suggest a continuity of symptoms of the above disorders since military service.  Therefore, a continuity of symptoms is not shown by the clinical evidence or the statements of the Veteran.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Initially, the Board notes that the causes of death on the Veteran's death certificate include cardiac arrest, hypotension, sepsis, and intestinal ischemia.  There is no evidence presented that any of these disorders existed prior to the Veteran's final hospital stay.  In a May 2017 opinion, a VA examiner thoroughly explained that these 4 "causes" of death are actually clinical findings due to the Veteran's actual cause of death, which was colon cancer.  As a result, there is no evidence indicating that these clinical findings are related to service.

Next, while the appellant has asserted that the Veteran's COPD was related to asbestos exposure, the disorder is not etiologically related to the Veteran's military service, to include in-service exposure to asbestos.  Initially, the Board recognizes that the Veteran worked as a steelworker and exposure to asbestos has already been conceded by VA.  However, multiple VA examiners provided the opinion that it is less likely than not that the Veteran's COPD is related to his asbestos exposure.  In an August 2013 opinion, a VA examiner concluded that the Veteran more likely developed severe oxygen-dependent COPD from his 70 pack year (2 packs a day for 35 years) habit.  The examiner also stated that asbestos does not cause COPD, rather it causes a restrictive lung disease with parenchymal findings such as pleural plaques, as well as sometimes mesothelioma.  There was no evidence of either on a February 12, 2011 CT scan of the lungs, only days before the Veteran's death.  The July 2016 and May 2017 VA examiners came to the same conclusion.  The May 2017 VA examiner cited literature that in most cases, the magnitude of occupational exposures on COPD risk is likely substantially less important than the effect of cigarette smoking.  Therefore, as the result of the evidence listed above, the Board concludes that the Veteran's COPD is not etiologically related to service.

As for the Veteran's stage IV-B colorectal carcinoma, the appellant has advanced and the record has raised several theories as to why it contributed significantly and materially to the Veteran's death, is related to military service.  These theories include exposure to radiation, exposure to Agents Orange and Blue, and exposure to asbestos.  However, the Board does not find any of these theories to be persuasive.

With regards to exposure to radiation, the Appellant asserts that the Veteran was exposed to radiation during his time in Antarctica participating in Operation Deep Freeze.  VA requested a determination as to the extent of the Veteran's radiation exposure during his service in Antarctica.  The Naval Dosimetry Center concluded that the Veteran's total effective dose of radiation was 0.662 rem.  This information was sent for an opinion to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311 where, based on an opinion from a physician associated with the Under Secretary for Health, concluding that below 5-10 rem of exposure, risks of health effects are either too small to be observed or are nonexistent.  Therefore, it is unlikely that the Veteran's colon cancer can be attributed to radiation exposure.  VA examiners in July 2016 and May 2017 largely agreed with these conclusions.  

The Veteran's exposure to Agent Orange, Agent Blue, and asbestos during military service also did not serve to cause his colorectal carcinoma.  As noted by the May 2017 VA examiner, the National Institutes of Health does not recognize herbicide or asbestos exposure as a cause of colorectal cancer.  Therefore, the examiner determined that it is less likely than not that the Veteran's in-service exposure to herbicide agents or asbestos caused or contributed to his death.  

The Board notes that there are no treatment records establishing that the Veteran's esophageal stricture, hiatal hernia, benign prostatic hypertrophy, and spinal neuropathy are related to active duty, nor has any physician asserted that such a relationship exists.  Without any basis to suggest that the Veteran's disorders are related to military service, the Board finds that the weight of the competent evidence does not attribute the cardiac arrest, hypotension, sepsis, intestinal ischemia, COPD, esophageal stricture, hiatal hernia, benign prostatic hypertrophy, and spinal neuropathy to military service despite contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service-Connected Coronary Artery Disease

When the Veteran passed away, he was service-connected for coronary artery disease.  Nevertheless, the evidence does not indicate that the coronary artery disease, with a history of myocardial infarction, contributed substantially or materially to his death.  

In an August 2013 opinion, a VA examiner determined that it is less likely than not that the Veteran's heart condition contributed to his death.  There were abnormal elevations of cardiac enzymes, but the examiner explained that sepsis is another cause of the elevation.  The examiner also noted that the echocardiogram on the day he passed away demonstrated systolic function that appeared "grossly preserved."  Therefore, clinical evidence demonstrates that the Veteran's heart was functioning normally on the day he died.

During the course of the appeal, the possibility has been raised that under 38 C.F.R. § 3.312(c)(3), that the Veteran's coronary artery disease may have rendered him materially less capable of resisting the effects of other disease or injury primarily causing death.  Specifically, there is the possibility that the Veteran's coronary artery disease caused or contributed to any of the listed immediate, underlying, or contributory causes of death.  However, the July 2016 VA examiner stated that as his coronary artery disease was not clinically significant at the time of death, it is less likely as not that the Veteran's coronary artery disease resulted in debilitating effects and general impairment of health to an extent that would render him materially less capable of resisting the effects of other disease or injury causing death.

In arriving at these conclusions, the Board has also considered the statements made by the Appellant relating the Veteran's death to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Appellant is not competent to provide testimony regarding the etiology of the Veteran's cause of death.  See Jandreau, 492 F.3d at 1377, n.4.  Because the above-listed disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the statements regarding the claimed etiology of the Veteran's cause of death are found to lack competency.

The Board finds that the weight of the competent evidence does not attribute the Veteran's death to military service despite the Appellant's contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

In service connection cases for the cause of death, VA has a duty to notify and reasonably assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (West 2012).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to make reasonable efforts to assist a claimant in the development of a cause of death claim.  This duty may include assisting the claimant in the procurement of relevant treatment records and providing a medical opinion when necessary.  38 U.S.C. § 5103A (West 2012).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and private treatment records as well as multiple VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in November 2016 in order to obtain additional medical records and an addendum medical opinion.  VA requested and received the treatment records from the Veteran's 1962 stay at a Naval Hospital in Virginia.  Additionally, an addendum opinion by a VA examiner was provided in May 2017.  Therefore, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board acknowledges the November 2017 statements of the Veteran's representative.  Although the representative argues that intestinal ischemia is often caused by arthrosclerosis, the VA examiners have cited the Veteran's own clinical information to prove that is not the case in this instance.  The representative also claims that the Veteran ingested dioxins and was exposed to arsenic during service, which has contributed to his death.  However, the Board has analyzed and discounted toxic herbicide exposure from both Agent Orange and Agent Blue as a contributing factor of the Veteran's death.  Next, the representative's claims regarding the negative effects of asbestos on the Veteran contrast with clinical evidence which clearly demonstrates that it was not a factor in the Veteran's death.  Furthermore, the representative cites inactivity and obesity as risk factors for the Veteran's death as due to the Veteran's service-connected heart condition.  However, there is no recent showing of clinically significant coronary artery disease, which would be the representative's rationale for the Veteran's inactivity and obesity.  Moreover, the representative notes the possibility of contesting the Veteran's coronary artery disease rating, which is a result of a final decision that cannot easily be altered.  The Board cannot address such a hypothetical situation.  Finally, contrary to the representative's opinion that the VA examiners utilized out-of-date medical textbooks, the usage of a 2 year old general internal medicine textbook does not inherently make it wrong.  In fact, an online search demonstrates that the next edition of the cited textbook, Harrison's Principles of Internal Medicine, will not be released until August 2018.  Therefore, the physician is using the most up-to-date textbook available.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

The cause of the Veteran's death is not attributable to a disability incurred in or aggravated by service.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


